Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 14, the phrases “and configure to receive a tubular cartridge separable from and attachable to the tubular bottle … to be mixed when the tubular cartridge is separated from the tubular bottle” and “to cooperate with the tubular cartridge”  define the system in reference to a tubular cartridge which is undefined and has not been positively claimed rendering the claims vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  In claim 15, the phrases “separable from a tubular bottle and adapted to cooperate with the tubular bottle … comprising a base sealed by a cap” and “when the tubular is separated from the tubular bottle and extends … to a lower end,” and “adapted to perforate the cap of the tubular bottle … an injection position” define the system in reference to a tubular bottle which is undefined and has not been positively claimed rendering the claims vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henry (2006/0289316).  To the extent that the Examiner can determine the scopes of the claim, Henry discloses a system (10) comprising a tubular bottle (12) defining a first reservoir adapted to contain a first product (16) to be mixed, the tubular bottle extending axially along a main axis from an upper end (20, 22) forming a distribution orifice (20) to a lower end, and the tubular bottle comprises an inner base (78) seals the lower end of the tubular bottle and the inner base comprises an inlet orifice (42) communicating with the first reservoir and the inlet orifice is sealed by a cap (52).  The tubular bottle of Henry is inherently capable to receive a tubular cartridge separable from and attachable to the tubular bottle, the tubular cartridge defining a second reservoir adapted to contain a second product to be mixed when the tubular cartridge is separated from the tubular bottom.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang (2016/0166046).  To the extent that the Examiner can determine the scopes of the claim, Hwang discloses a system (20 as shown in Fig. 5 and turn up-side-down) comprising a tubular cartridge (22) separable from a tubular bottle (10).  The tubular cartridge defining a second reservoir (21a) adapted to contain a second product (21) to be mixed, and the tubular cartridge extending axially along the main axis from an upper end (see Fig. 5 below) forming an injection orifice for the second product to a lower end.  The tubular cartridge further comprises a perforator (24) having an upper edge adapted to perforate a cap (30) of a tubular bottle, the perforator axially fixed to the tubular cartridge and extending from an upper end of the tubular cartridge above the injection orifice and the second reservoir of the tubular cartridge, and an injection device (26) which seals the lower end of the tubular cartridge and which is movably mounted axially between a low initial position (Fig. 10A) and a high final position (Fig. 10B) in order to push the second product through the injection orifice of the cartridge from the second reservoir to the first reservoir.  The tubular cartridge of Hwang is inherently capable to cooperate with a tubular bottle which defines a first reservoir adapted to contain a first product to be mixed when the tubular cartridge is separated from the tubular bottle.

    PNG
    media_image1.png
    720
    598
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 1-13 are allowed.

	Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/
Primary Examiner, Art Unit 3736